DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18, the phrase “obtaining a third signal strength threshold” and “a fourth signal threshold” is confusing because there is not mention of a first and a second signal threshold.
Claim 20, the phrase “first serving frequency point as an uplink frequency point, wherein the predetermined slot is a slot used to perform downlink reception by the mobile terminal on a downlink serving frequency point of the NR communication systems and” is confusing. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 9, 22-24, 50, 59 and 61 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2018/0041936).
Regarding claim 1, Kim discloses a communication method, applied to a mobile terminal (Fig. 1, NR UE 130), comprising: 
obtaining a target resource for an uplink communication in a current communication process (the UE receives system information including priority information corresponding to each frequency and supported numerology (for example, consisting of sub-carrier spacing information), from 5G base station, the numerology may be comprised of at least one combination of system bandwidth, subcarrier spacing, CP length, sub-frame length, etc. [Fig. 9; 0151; 0153]. The UE can derive the cell reselection priority using the received numerology and priority information for each frequency [0154-0155]), wherein a communication system where the mobile terminal is located is a new radio NR communication system (UE 130 may be connected to an external network via the NR NB 110 and the NR CN 120 [0095]); and
 communicating with a base station according to the target resource (cell reselection is performed using reselection priority information to camp on a cell supporting UE-supported numerology [0159]).


 transmitting resource indication information to a mobile terminal (a base station may transmit system information including priority information corresponding to each frequency and supported numerology (for example, consisting of sub-carrier spacing information) the numerology may be comprised of at least one combination of system bandwidth, subcarrier spacing, CP length, sub-frame length, etc. [Fig. 9; 0151; 0153]), to enable the mobile terminal to determine a target resource for an uplink communication in a current communication process according to the resource indication information and communicate with the base station according to the target resource (the UE can derive the cell reselection priority using the received numerology and priority information for each frequency [0154-0155]),
wherein communication system where the mobile terminal is located is a new radio NR communication system (UE 130 may be connected to an external network via the NR NB 110 and the NR CN 120 [0095]).

Regarding claim 50, Kim discloses a mobile terminal (Fig. 12), comprising: a first memory (a memory device), a first processor (controller 1240), and a first computer program stored on the first memory (a memory device storing the corresponding program code) and executable on the first processor, wherein when executing the first computer program (the controller 1240 may execute by reading and executing the program code stored in the memory device by a CPU or the like [0166]), the first processor is configured to:
the UE receives system information including priority information corresponding to each frequency and supported numerology (for example, consisting of sub-carrier spacing information), from 5G base station, the numerology may be comprised of at least one combination of system bandwidth, subcarrier spacing, CP length, sub-frame length, etc. [Fig. 9; 0151; 0153]. The UE can derive the cell reselection priority using the received numerology and priority information for each frequency [0154-0155]), wherein a communication system where the mobile terminal is located is a new radio NR communication system (UE 130 may be connected to an external network via the NR NB 110 and the NR CN 120 [0095]); and 
communicate with a base station according to the target resource (cell reselection is performed using reselection priority information to camp on a cell supporting UE-supported numerology [0159]).
Regarding claims 2 and 23, Kim discloses wherein a frequency point corresponding to the target resource comprises a second serving frequency point of the new radio NR communication system (the 5G base station broadcasts numerology supported by each 5G frequency or cell. The UE receives system information including priority information corresponding to each frequency and supported numerology (for example, consisting of sub-carrier spacing information), from 5G base station, the numerology may be comprised of at least one combination of system bandwidth, subcarrier spacing, CP length, sub-frame length, etc. [Fig. 9; 0151; 0153].).  


or 
obtaining the target resource for the uplink communication in the current communication process according to resource indication information transmitted by the base station (the base statin can transmit system information including priority information corresponding to each frequency and supported numerology).  

Regarding claim 5, Kim discloses wherein the obtaining the target resource for the uplink communication in the current communication process according to the resource indication information transmitted by the base station comprises: 
 	3selecting a target cell to camp on from candidate cells according to a frequency point supported by the mobile terminal, in a case that the resource indication information comprises frequency point information corresponding to the candidate cells, and determining the target cell as the target resource (cell reselection is performed using reselection priority information to camp on a cell supporting UE-supported numerology [0159]).

Regarding claim 9, Kim discloses wherein the selecting the target cell to camp on from the candidate cells according to the frequency point supported by the mobile terminal, in a case that the resource indication information comprises the frequency point information corresponding to the candidate cells comprises: 
when a moving terminal reselects a serving cell, a numerology supported by a cell newly camping on a numerology supported by the terminal needs to be considered [0114]; in selecting E-UTRA frequency band to be scanned, the terminal may consider terminal’s capability, for example, the E-UTRA band supported by the terminal, and may also consider the acquired information during the previous same process [0459]); and 
selecting the target cell to camp on from the candidate cells according to the respective camping priorities of the candidate cells, and wherein the setting the camping priorities for the candidate cells according to the frequency point supported by the mobile terminal and the frequency point information (the frequency priority information affects the measurement on the specific frequency by the terminal. The terminal may always perform measurement on a higher frequency priority than the current service cell [0140]) corresponding to the candidate cells comprises: 
increasing a camping priority of each of the candidate cells, in a case that an uplink frequency point supported by the mobile terminal comprises a first serving frequency point, and the frequency point information corresponding to the each candidate cell indicates that the each candidate cell supports the first serving frequency point for uplink transmission or does not support a second serving frequency point of 5the NR communication system for uplink transmission; or otherwise, decreasing the camping priority of the each candidate cell (a 5G base statin broadcasts numerologies supported by each 5G frequency or cells. The terminal considers the numerology supported by a cell at the time of reselecting the cell [0148]. The terminal may always perform measurement on a higher frequency priority than the current service cell. Also, it may be performed whether to perform the measurement on the corresponding frequency when the channel quality of service of the serving cell is less than or equal to a specific threshold. The cell reselection is performed to move the terminal to a cell having a good channel state…..for other frequencies having the same priority of lower than a specific threshold Snonitrasearch, the terminal may perform the channel measurement on cells of different frequencies [0140]).

Regarding claim 24, Kim discloses wherein the transmitting the resource indication information to the mobile terminal comprises: transmitting the resource indication information through at least one of:
 a reference signal, a physical broadcast channel (priority information on each frequency for a cell reselection may be broadcast through a SIB [0127]), system information, or a dedicated radio resource control RRC signaling (priority information provided by the RRC signaling [0128; 0133-0134]); 
or transmitting the resource indication information to the mobile terminal by using a newly added reference signal or a newly added channel; 
or transmitting the 9resource indication information to the mobile terminal by using a reference signal (0394; 0445) or a channel newly added into a synchronization signal block; 
or transmitting frequency point information corresponding to candidate cells as the resource indication information to the mobile terminal (a base station may transmit system information including priority information corresponding to each frequency and supported numerology (for example, consisting of sub-carrier spacing information) the numerology may be comprised of at least one combination of system bandwidth, subcarrier spacing, CP length, sub-frame length, etc. [Fig. 9; 0151; 0153]); 
or obtaining capability information transmitted by the mobile terminal, wherein the capability information comprises a frequency point supported by the mobile terminal (when a moving terminal reselects a serving cell, a numerology supported by a cell newly camping on a numerology supported by the terminal needs to be considered [0114]); and 
configuring, according to the frequency point supported by the mobile terminal, an available uplink frequency point for the mobile terminal, and transmitting the available uplink frequency point as the resource indication information to the mobile terminal (in selecting E-UTRA frequency band to be scanned, the terminal may consider terminal’s capability, for example, the E-UTRA band supported by the terminal, and may also consider the acquired information during the previous same process [0459]).
Regarding claim 59, Kim discloses a base station (Fig. 13), comprising: a second memory (storage 1330), a second processor (controller 1340), and a second computer program stored on the second memory and executable on the second processor, wherein when executing the second computer program, the second processor is configured to perform steps of the communication method according to claim 22 (the controller 1340 may include a communication and an application processor controlling a higher layer such as the application programs. The controller 1340 may execute operations by reading and executing the program code stored in the memory device by a processor, a CPU or the like [0174]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 7, 11, 12, 14, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of HUANG et al. (US 2017/0070931 [IDS]).
Regarding claims 6 and 7, Kim discloses all the claim limitations as stated above. Further, Kim discloses that when a moving terminal reselects a serving cell, a numerology supported by a cell newly camping on a numerology supported by the terminal needs to be considered [0114]. In selecting E-UTRA frequency band to be scanned, the terminal may consider terminal’s capability, for example, the E-UTRA band supported by the terminal, and may also consider the acquired information during the previous same process [0459]. However, Kim does not expressly disclose that determining that a first candidate cell bars the mobile 
HUANG teaches that the cell selectin and resection parameters are parameters defined in communication protocol and for the cell selection and/or reselection by the terminal comprises: a candidate cell list , a access bard cell list, cell access permission information, an offset aiming at a frequency point and an offset aiming at a cell [0044-0045].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Kim with the teaching of HUANG in order to improve the communication quality and user satisfaction can be achieved [0245].

Regarding claims 11 and 12, Kim discloses all the claim limitations as stated above. Further, Kim discloses that when a moving terminal reselects a serving cell, a numerology supported by a cell newly camping on a numerology supported by the terminal needs to be considered [0114]. In selecting E-UTRA frequency band to be scanned, the terminal may consider terminal’s capability, for example, the E-UTRA band supported by the terminal, and may also consider the acquired information during the previous same process [0459]. However, Kim does not expressly disclose that wherein the available uplink frequency point is configured by the base station according to capability information reported by the mobile terminal
HUANG teaches a method for determining cell selection and reselection parameters. More specifically, HUANG teaches that a base station determines a cell selection and reselection parameter which configures and sends a plurality of set of cell selection and reselection parameters according to the terminal capability parameter(s) [0245]. 


Regarding claim 14, Kim discloses all the claim limitations as stated above. Further, Kim discloses that wherein the communicating with the base station according to the target resource comprises:  6performing camping according to the target resource, or performing access and/or uplink transmission according to the target resource after camping is performed according to the target resource; or performing access according to the target resource, or performing uplink transmission according to the target resource access after access is performed according to the target resource; or performing uplink transmission according to the target resource-, and wherein the communicating with the base station according to the target resource comprises: performing camping according to a frequency point for camping, or performing access and/or uplink transmission according to the frequency point for camping after camping is performed according to the frequency point for camping (when a moving terminal reselects a serving cell, a numerology supported by a cell newly camping on a numerology supported by the terminal needs to be considered [0114]), in a case that the target resource comprises the frequency point for camping; 
performing access according to a frequency point for access, or performing uplink transmission according to the frequency point for access after access is performed according to the frequency point for access, in a case that the target resource comprises the frequency point for access (transmitting an uplink packet to the base station by determining a bearer mapped to a QoS information of the uplink packet [0022]); and 
transmitting an uplink packet to the base station by determining a bearer mapped to a QoS information of the uplink packet [0022]).

Regarding claims 16 and 18, Kim discloses all the claim limitations as stated above. Further, Kim discloses that wherein the performing camping according to the target resource comprises: obtaining a first signal strength threshold corresponding to the first serving frequency point and a second signal strength threshold corresponding to a second serving frequency point, in a case that the target resource comprises the first serving frequency point and the second serving frequency point (the terminal may receive a system information block broadcast by the base station . the system information may include a threshold used for determining whether to measure neighbor cell signals, a parameter used for calculating ranks of a serving cell and neighbor cells, and the like [0307]); and
 selecting the first serving frequency point or the second serving frequency point to camp on, according to the first signal strength threshold, the second signal strength threshold, and a current reference signal received power RSRP- (The terminal considers the numerology supported by a cell at the time of reselecting the cell [0148]. The terminal may always perform measurement on a higher frequency priority than the current service cell. Also, it may be performed whether to perform the measurement on the corresponding frequency when the channel quality of service of the serving cell is less than or equal to a specific threshold. The cell reselection is performed to move the terminal to a cell having a good channel state…..for other frequencies having the same priority of lower than a specific threshold Snonitrasearch, the terminal may perform the channel measurement on cells of different frequencies [0140]), and  7wherein the obtaining the first signal strength threshold corresponding to the first serving frequency point and the second signal strength threshold corresponding to the second serving frequency point comprises: obtaining, through a first notification message broadcasted by the base station, the first signal strength threshold corresponding to the first serving frequency point and the second signal strength threshold corresponding to the second serving frequency point (the terminal may receive a system information block broadcast by the base station . the system information may include a threshold used for determining whether to measure neighbor cell signals, a parameter used for calculating ranks of a serving cell and neighbor cells, and the like [0307]).
Allowable Subject Matter
Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. GUAN et al. (US 2019/0081764) discloses feedback information transmission method, related device, and communications system.
YOU et al. (US 20190037546) discloses uplink data transmission method and device.
LI (US 2018/0184426) discloses wireless communcioatns method and system, network device, and user equipment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA TSEGAYE whose telephone number is (571)272-3091. The examiner can normally be reached Monday-Friday (8:30-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571 2723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SABA  TSEGAYE
Primary Examiner
Art Unit 2467



/SABA TSEGAYE/            Examiner, Art Unit 2467                                                                                                                                                                                            	October 23, 2021